Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 31-48 are pending.

Claim Objections
3.		Claim 37 objected to because of the following informalities: claim 37 states “a carrier arm” which instead should be “the carrier arm” for appropriate antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoskins et al. (US Patent Application Publication 2015/0159747), herein after referred to as Hoskins.
Regarding independent claim 1, Hoskins discloses a haptic operating device (abstract reference variable tactile feedback; figure 3 and paragraph [0022] reference variable tactile) for a motor vehicle (abstract and paragraph [0013] reference vehicular application of the present disclosure), the operating device comprising: 
a base plate (figure 1 reference base assembly 12 with surface 13 in plate form), a stationary central part connected to said base plate (figure 1 reference centrally located column body portion 64 connected to base plate 12 via brake assembly 32), and a hollow (Support for the claimed limitation of “hollow” regards tubular parts 281 and 282 of the current application. In light of the current application’s specification support: figure 1 of prior art Hoskins discloses tubular parts 86, 60, 56, and 32 all depicted to be hollow and intended to be formed together.) rotary knob rotatably mounted about said stationary central part (Figure 1 reference knob rotary switch assembly 10 depicted to be assembly over column body portion 64 (any specific portion depicted may specifically or in a group may be interpreted as the rotatory knob in view of the claim language of “mounted about” since every component is “mounted about” the stationary central part). The assembly 10 is described in paragraph [0014] to be rotatable over a 360 degree range.); 
a magnetorheological transfer apparatus (figure 1 reference controlled brake device 32) for targeted influencing of a rotational movement of said rotary knob (Paragraph [0022] describes braking device 32 to utilize magnetic resistive fluid to adjust the tactile force. Claim 7 of prior art Hoskins describes the magnetic resistive fluid as magnetorheological fluid.), said transfer apparatus having two components that are Figure 2 depicts column 14 comprising rotational components detents 26 and 28 which rotate relative to component detent profile surfaces 94. Paragraph [0017] describes the brake device, 32, to provide increasing rotational torque (relative to the base 12 sheet surface 13) when desired to enhance detent feel during operation of the knob.); 
said stationary central part (figure 1 reference column body portion 64) being fastened to said base plate by way of a carrier arm (figure 1 reference column 14 described in paragraph [0012] to be mounted to or integral with surface 13 of base plate 12) and said transfer apparatus and said carrier arm being disposed adjacent to one another and received radially within said rotary knob (figure 1 reference transfer apparatus/brake device 32 disposed directly adjacent and directly above carrier arm/column 14. Figure 1 reference 32 and 14 disposed centrally and radially within rotary knob 10); and 
a coupling device rotationally conjointly coupling said rotary knob to said rotatable brake component (Support for coupling device is found within the current application’s figure 1 reference 270 comprised of internal teeth of the lower tubular part 282 and external teeth 272 of brake component 3 as described in the originally filed specification pages 22-23 lines 21-31 and 1-10 respectively. Therefore, wherein the brake component may additionally be claimed as a coupling device: prior art Hoskins’ figure 2 reference column body portion 64 coupled with column 14 via corresponding teeth/detent profile surfaces 94. The portions of column body portion 64 and column 14 coupled together are interpreted as the coupling device whereas the portions of column body portion 64 and column 14 not coupled together are interpreted respectively as the claimed stationary central part and carrier arm.). 
Regarding claim 32, Hoskins discloses the operating device according to claim 31, wherein said rotary knob is rotationally conjointly coupled to said Figures 1-2 reference brake 32 directly coupled with stationary central part/column body portion 64 via engagement surfaces 52 and 54 respectively with detents 66 and 68 enabling rotation of the portion 64 and brake 32 to be locked together and identical. The locked portion 64 and brake 32 rotate about column 14 detents 26 and 28 with teeth/detent profile surfaces 94 describing spatial alignment of the rotary knob 10 and brake to change respective to one another. This change is measured via gear engagements 70 and 76 depicted in figure 1.). 
Regarding claim 33, Hoskins discloses the operating device according to claim 31, wherein said coupling device comprises coupling means at said rotary knob and said rotatable brake component (Support for coupling device is found within the current application’s figure 1 reference 270 comprised of internal teeth of the lower tubular part 282 and external teeth 272 of brake component 3 as described in the originally filed specification pages 22-23 lines 21-31 and 1-10 respectively. Therefore, wherein the brake component may additionally be claimed as a coupling device and means: prior art Hoskins’ figure 2 reference column body portion 64 coupled with column 14 via corresponding teeth/detent profile surfaces 94. The portions of column body portion 64 and column 14 coupled together are interpreted as the coupling device whereas the portions of column body portion 64 and column 14 not coupled together are interpreted respectively as the claimed stationary central part and carrier arm.). 
Regarding claim 34, Hoskins discloses the operating device according to claim 33, wherein said coupling device comprises one or more elements selected from the group consisting of teeth (figure 2 reference column body portion 64 coupled with column 14 via corresponding teeth/detent profile surfaces 94.), gear wheels (figure 2 reference coupling via rotatable teeth about circular/wheeled parts), friction surfaces (figure 2 reference coupling of teeth described in paragraph [0022] to adjust the tactile force via the brake. A tactile force is a description of the teeth to be friction surfaces), belts, chains, gears (figure 2 reference coupling via rotatable teeth a depiction of gears), and planetary gears. 
Regarding claim 35, Hoskins discloses the operating device according to claim 31, wherein internal teeth are formed on an internal contour of said rotary knob (figure 2 reference internal teeth/detent profile surface 94) and external teeth coupled to said internal teeth are formed on an external contour of said rotatable brake component (figure 2 reference external teeth/detents 26 and 28). 
Regarding claim 36, Hoskins discloses the operating device according to claim 31, which comprises electrical cables axially passing through said rotary knob (figure 1 reference depiction of axial electrical cable connected with rotary knob 10 as described in paragraph [0026]). 
Regarding claim 37, Hoshkins discloses the operating device according to claim 31, wherein said central part comprises a carrier arm having a first end connected to said base plate (figure 1 reference centrally located column body portion 64 connected to base plate 12 via carrier arm/column 14. The lower/first (as oriented in the figure) end of the carrier arm/column 4 directly connected to base plate as described in paragraph [0012].), and a second end supporting a carrier part (Figure 1 reference upper/second end of carrier arm/column 14 support/carry every other component of the rotary knob (as described in paragraph [0014]) including PSB assembly 72). 
Regarding claim 38, Hoskins discloses the operating device according to claim 37, which comprises a user interface received at said carrier part (figure 1 reference magnetic sensor 78 received/carried by carrier part/PCB assembly 72 described in paragraph [0015] to create a data signal indicative of the rotary position of the knob and transmit it to the microcontroller 80 describing a system for a user to interface with a computer). 
Regarding claim 39, Hoskins discloses the operating device according to claim 38, wherein said user interface comprises one or more of an operating panel, a display, a touch-sensitive display with or without haptic feedback, and/or at least one visual camera or a sensor (figure 1 reference sensor as magnetic sensor 78). 
Regarding claim 40, Hoskins discloses the operating device according to claim 31, wherein said transfer apparatus has one side with a shaft output and an opposite side with a closed wall (Figure 1 reference central aperture 50 opening on a top side of the transfer apparatus/brake device 32. The lower side of brake device 32 is depicted through via screw 88 described in paragraph [0012] to fasten to assemble the knob device describing the opposite side (lower side) of aperture 50 to be a closed wall when assembled.).
Regarding claim 41, Hoskins discloses the operating device according to claim 31, wherein said rotary knob comprises two tubular parts (Figure 1 reference parts 64 and 32 depicted as parts of the rotational knob in a tube like shape.) that are axially displaceable with respect to one another (figure 1 reference parts 64 and 32 depicted displaceable along the y/vertical axis), said tubular parts being rotationally conjointly coupled to one another by way of coupling pins (Figures 1-2 reference brake 32 directly coupled with column body portion 64 via engagement surfaces 52 and 54 respectively with detents/pins 66 and 68 enabling rotation of the portion 64 and brake 32 to be locked together and identical.). 
Regarding claim 42, Hoskins discloses the operating device according to claim 31, wherein said rotary knob is axially displaceable (figure 1 depicts rotary knob 10 as a whole of its parts such that the parts are depicted axially (y/vertically) displaceable). 
claim 43, Hoskins discloses the operating device according to claim 31, wherein said rotary knob is axially displaceable (figure 1 depicts rotary knob 10 as a whole of its parts such that the parts are depicted axially (y/vertically) displaceable) and configured to provide haptic feedback at an end position thereof (Paragraphs [0022]-[0023] describes the device capable of adjusting the tactile force/haptic feedback required when the brake is activated to rotate the input knob (by the user), thereby describing the inherent location physically touched by the user to operate the knob is the end which provides the haptic/tactile feedback.). 
Regarding claim 44, Hoskins discloses the operating device according to claim 31, further comprising at least one sensor associated with said rotary knob for detecting at least one of an axial actuation, an angle change, or an absolute angular position (figure 1 reference magnetic sensor 78 received/carried by carrier part/PCB assembly 72 described in paragraph [0015] to create a data signal indicative of the rotary position of the knob and transmit it to the microcontroller 80 describing a system for a user to interface with a computer).  
Regarding claim 45, Hoskins discloses the operating device according to claim 31, wherein said transfer apparatus comprises a magnetic circuit and a magnetic field generating device with an electric coil (figure 1 reference magnetic sensor 78 described in paragraph [0015] describes the rotation of the knob causes the magnetic gar to generates a magnetic signal over the magnetic sensor 78 to create a data signal indicative of the rotary position of the knob and transmit it to the microcontroller 80 describing a system for a user to interface with a computer), and wherein a magnetorheological medium is disposed in a gap formed between said stationary brake component and said rotational brake component (figure 2 depicts gap between detents 26 and 28 and detent profile surface 94 described in paragraphs [0022] and [0026] to utilize a magnetic resistive fluid to adjust the tactile force by resisting the rotation). 
Regarding claim 46, Hoskins discloses the operating device according to claim 45, further comprising rotary bodies that are surrounded by the magnetorheological medium and that are disposed between said stationary brake component and said rotational brake component (figure 2 depicts gap surrounding rotating detents 26 and 28 described in paragraphs [0022] and [0026] to utilize a magnetic resistive fluid to adjust the tactile force by resisting the rotation).
Regarding claim 47, Hoskins discloses the operating device according to claim 46, further comprising a control device configured to cause a variable braking effect at said rotary knob by selectively energizing said electric coil (paragraphs [0022] and [0026] to utilize a magnetic resistive fluid to adjust the tactile force by resisting the rotation). 
Regarding independent claim 48, Hoskins discloses a haptic operating device (abstract reference variable tactile feedback; figure 3 and paragraph [0022] reference variable tactile) for a motor vehicle (abstract and paragraph [0013] reference vehicular application of the present disclosure), the haptic operating device comprising: 
a base plate(figure 1 reference base assembly 12 with surface 13 in plate form), a hollow rotary knob (Support for the claimed limitation of “hollow” regards tubular parts 281 and 282 of the current application. In light of the current application’s specification support: figure 1 of prior art Hoskins discloses tubular parts 86, 60, 56, and 32 all depicted to be hollow and intended to be formed together as a rotary knob.), and a magnetorheological transfer apparatus for selectively braking a rotational movement of said rotary knob (Paragraph [0022] describes braking device 32 to utilize magnetic resistive fluid to adjust the tactile force. Claim 7 of prior art Hoskins describes the magnetic resistive fluid as magnetorheological fluid.); 
a coupling device disposed to rotationally conjointly coupling said rotary knob to said transfer apparatus (Support for coupling device is found within the current application’s figure 1 reference 270 comprised of internal teeth of the lower tubular part 282 and external teeth 272 of brake component 3 as described in the originally filed specification pages 22-23 lines 21-31 and 1-10 respectively. Therefore, wherein the brake component may additionally be claimed as a coupling device: prior art Hoskins’ figure 2 reference column body portion 64 coupled with column 14 via corresponding teeth/detent profile surfaces 94. The portions of column body portion 64 and column 14 coupled together are interpreted as the coupling device whereas the portions of column body portion 64 and column 14 not coupled together are interpreted respectively as the claimed stationary central part and carrier arm.). 

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622